Affirmed in part and reversed and remanded in part and Opinion filed
August 20, 2015.




                                   In The

                  Fourteenth Court of Appeals

                           NO. 14-14-00174-CV

                  TRACEY LYNN FREEZIA, Appellant
                                     V.

    IS STORAGE VENTURE, LLC, JLE INVESTORS, INC. D/B/A
ASSOCIATED MORTGAGE INVESTORS, POST OAK BANK, N.A., AND
               JAMES L. EMERSON, Appellees

                  On Appeal from the 281st District Court
                          Harris County, Texas
                    Trial Court Cause No. 2012-20372

                              OPINION


     In this dispute over title to real property, appellant Tracy Lynn Freezia
appeals the trial court’s summary judgments in favor of appellees IS Storage
Venture, LLC, JLE Investors, Inc. dba Associated Mortgage Investors (“JLE”),
Post Oak Bank, N.A., and James L. Emerson. We affirm in part and reverse and
remand in part.

                       FACTS & PROCEDURAL BACKGROUND

      Designer Homes, Inc. (“DH”) was incorporated by Freezia’s father on
March 28, 1958. The corporation’s charter limited the term of its existence to
twenty-five years. DH acquired the subject property located at 215 Wynne Street in
Houston, Texas (the “Wynne Property”) on October 6, 1971. DH’s charter was
forfeited on March 16, 1981 for delinquent franchise taxes. On July 30, 1992, DH
applied for reinstatement. The secretary of state accepted DH’s application.
However, according to a memo from the secretary of state submitted by Freezia as
summary-judgment evidence, the secretary of state’s acceptance of the application
did not revive DH’s corporate existence because DH was terminated under the
terms of its charter on March 28, 1983. Freezia’s father continued operating the
business as DH until his death in 2004. His will, which was probated on April 27,
2004, left all of his property to his four daughters in equal shares. After her father’s
death, Freezia took over running the business.

      In 2005, Freezia determined that the company needed capital. She and JLE
began negotiating a loan transaction. As part of its due diligence, JLE conducted a
title search, which revealed that the Wynne Property was owned by DH. The
parties also learned that DH’s charter had been terminated and that the name
Designer Homes, Inc. was no longer available. To alleviate the problem, Freezia
incorporated a new company called Original Designer Homes, Inc. (“ODH”).
ODH’s charter stated that DH had been operating as a “de facto” corporation since
its charter was forfeited. ODH’s charter suggests that ODH is the equivalent of
DH, just with a new name. However, DH did not assign any of its real property
interests to ODH.


                                           2
      Once ODH was created, JLE and Freezia proceeded with the transaction. On
June 29, 2005, JLE loaned ODH $360,000. In return, ODH granted JLE a deed of
trust to the Wynne Property. Freezia signed the loan documents—which included a
promissory note, the deed of trust, a borrower’s certificate, and an assignment of
rents—on behalf of ODH. In these documents, ODH represented that it owned the
Wynne Property. Freezia also signed a personal guaranty as part of the transaction.
Emerson was named as the trustee in the deed of trust. As trustee, Emerson had the
authority to foreclose on the property in the event of a default.

      JLE and ODH modified the transaction twice, once in 2006 and again in
2008. Each modification agreement incorporated by reference all the loan
documents, including Freezia’s guaranty. Freezia signed the modifications on
behalf of ODH and individually as a guarantor.

      The evidence suggests ODH was behind on its obligations. A tax document
attached to a February 8, 2010 letter describing the status of the loan shows ODH’s
outstanding debt at $369,525.63. The tax document indicates that final payment
was scheduled for June 29, 2010. JLE foreclosed on the property on July 5, 2011.
JLE purchased the property at the foreclosure sale. IS Storage then purchased the
property from JLE. Post Oak Bank financed IS Storage’s purchase.

      Sometime after the foreclosure, Freezia learned that DH did not actually
own the Wynne Property. Rather, according to her, the property passed to her
father when DH ceased to exist in 1983. As a result, the property then passed to her
and her three sisters upon her father’s death. After making this discovery, Freezia’s
sisters conveyed their share of the property to Freezia by separate quitclaim deeds,
each dated March 30, 2012. See Geodyne Energy Income Prod. P’ship I-E v.
Newton Corp., 161 S.W.3d 482, 487 (Tex. 2005) (quitclaim deeds are used to
convey interests of an unknown extent or claims having a dubious basis). Freezia

                                           3
sued JLE, Emerson, IS Storage Ventures, and Post Oak Bank on April 4, 2012.
Freezia brought the following claims:

       Trespass to try title against JLE, IS Storage Ventures, LLC, and
        Post Oak Bank. Freezia claimed that she has superior title to JLE,
        IS, and Post Oak Bank.
       Wrongful foreclosure against JLE and Emerson. Freezia claimed
        that JLE and Emerson did not have a valid deed of trust because
        ODH was not the owner of the Wynne Property.
       Money Had and Received against JLE and IS Storage. Freezia
        alleged that by collecting rent on property they do not own, JLE
        and IS have money that rightfully belongs to her.
       Conversion against IS Storage and JLE. Freezia alleged that JLE
        and IS Storage exercised dominion and control over her personal
        property, namely, the income produced by the Wynne Property.
       Negligence per se against Emerson. Freezia alleged Emerson
        committed perjury in violation of Texas Penal Code section 37.02
        when he represented that he was foreclosing on a valid deed of
        trust.

      The defendants moved for summary judgment, and the trial court rendered
three separate summary judgments in the defendants’ favor. First, JLE and
Emerson (collectively, the “JLE Parties”) filed a traditional motion for summary
judgment. They asserted that they were entitled to judgment as a matter of law
because they could conclusively establish their affirmative defenses of estoppel,
ratification, waiver, and bona fide mortgagee. They further asserted that their
summary-judgment evidence conclusively negated at least one element of each of
Freezia’s claims. On August 9, 2013, the trial judge granted the JLE Parties’
motion in part. The trial judge did not state the grounds upon which it granted
summary judgment. The trial judge excluded from its order Freezia’s claim for
negligence per se against Emerson.

      Second, IS Storage and Post Oak Bank filed a no-evidence motion for

                                        4
summary judgment. IS Storage and Post Oak Bank asserted there is no evidence
showing that Freezia has superior title to the Wynne Property. As a result,
Freezia’s claims against Post Oak and IS Storage—trespass to try title, money had
and received, and conversion—must fail. According to IS Storage and Post Oak
Bank, because JLE conveyed the Wynne Property to IS Storage and the trial court
granted summary judgment in favor of JLE, the trial court must grant the summary
judgment in favor of IS Storage and Post Oak Bank. On October 4, 2013, the trial
judge granted IS Storage and Post Oak Bank’s no-evidence motion for summary
judgment.

       Third, Emerson filed a hybrid motion for summary judgment with respect to
Freezia’s negligence per se claim. In the traditional portion of his motion, Emerson
first asserted that he could conclusively establish the affirmative defense of waiver.
He then asserted that the evidence conclusively negated one or more of the
elements of negligence per se. Specifically, he argued that no duty of care existed
between him and Freezia; Freezia waived her claims against Emerson; and,
because Freezia’s live petition based the negligence per se claim on Emerson’s
wrongful foreclosure and summary judgment was granted in favor of JLE for
wrongful foreclosure, Freezia’s negligence claim must fail. Emerson then stated
no-evidence grounds for summary judgment. Emerson asserted that Freezia could
not produce any evidence that he committed negligence per se based on the perjury
statute. Finally, Emerson stated that he was entitled to judgment because he filed a
verified denial pursuant to Property Code section 51.007,1 and Freezia did not

       1
          Section 51.007 states that the trustee named in a suit may plead that he is not a
necessary party by a verified denial. Tex. Prop. Code Ann. § 51.007(a) (West 2014). The denial
must state the basis for the trustee’s reasonable belief that he was named as a party solely in his
capacity as a trustee under a deed of trust, contract lien, or security instrument. Id. Within thirty
days of the trustee’s filing, all parties to the suit must file a verified response rebutting the
trustee’s denial. Id. § 51.007(b). If a party fails to file a timely verified response, the trustee must
be dismissed from the suit without prejudice. Id. § 51.007(c).
                                                   5
respond to the denial as required. Based on Freezia’s failure to respond, Emerson
concludes he should be dismissed from the lawsuit. The trial judge granted
Emerson’s motion for summary judgment on February 7, 2014. The trial judge did
not specify the basis on which she granted the defendants’ respective motions for
summary judgment.2

      In two issues, Freezia appeals the August 9, 2013 order granting summary
judgment in favor of the JLE Parties and the October 4, 2013 order granting
summary judgment in favor of IS Storage and Post Oak Bank. She has not
appealed the February 7, 2014 summary judgment in favor of Emerson. 3 We
consider the October 4, 2013 order first.

                                      DISCUSSION

                     Summary Judgment Standards of Review
      We review a trial court’s granting of a summary judgment de novo. Valence
Operating Co. v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005). A no-evidence motion
for summary judgment is basically a motion for pretrial directed verdict and is
governed by the standards of Texas Rule of Civil Procedure 166a(i). Timpte Indus.,
Inc. v. Gish, 286 S.W.3d 306, 310 (Tex. 2009). Under rule 166a(i), after an
adequate time for discovery, the party without the burden of proof can move for
summary judgment on the ground that the respondent has presented no evidence
supporting one or more element essential to the respondent’s claim or defense.
Tex. R. Civ. P. 166a(i). The respondent must then present more than a scintilla of
probative evidence that raises a genuine issue of material fact supporting each

      2
          JLE filed counterclaims against Freezia on May 13, 2013. JLE nonsuited its
counterclaims on May 19, 2015, making the summary judgments final for jurisdictional
purposes.
      3
        Because Freezia has not challenged the February 7, 2014 summary judgment on appeal,
we consider only the two remaining summary judgments.

                                            6
element contested in the motion. Forbes Inc. v. Granada Biosciences, Inc., 124
S.W.3d 167, 172 (Tex. 2003). More than a scintilla of evidence exists when
reasonable and fair-minded individuals could differ in their conclusions. Mendoza
v. Fiesta Mart, Inc., 276 S.W.3d 653, 655 (Tex. App.—Houston [14th Dist.] 2008,
pet. denied). Less than a scintilla of evidence exists if the evidence creates no more
than a mere surmise or suspicion of a fact regarding a challenged element. Id. “We
review the evidence . . . in the light most favorable to the party against whom the
summary judgment was rendered, crediting evidence favorable to that party if
reasonable jurors could, and disregarding contrary evidence unless reasonable
jurors could not.” Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572, 582 (Tex. 2006).
If the respondent satisfies its burden of production on the no-evidence motion, then
the trial court cannot properly grant the summary judgment. Pipkin v. Kroger Tex.,
L.P., 383 S.W.3d 655, 662 (Tex. App.—Houston [14th Dist.] 2012, pet. denied).

      To prevail on a traditional motion for summary judgment, the movant must
show that there is no issue as to any material fact and that it is entitled to judgment
as a matter of law. Tex. R. Civ. P. 166a(c). A defendant moving for traditional
summary judgment must conclusively negate at least one essential element of each
of the plaintiff’s causes of action or conclusively establish each element of an
affirmative defense. Elliott-Williams Co. v. Diaz, 9 S.W.3d 801, 803 (Tex. 1999).
As with a no-evidence summary judgment, we take as true evidence favorable to
the respondent and indulge every reasonable inference and resolve any doubts in
the respondent’s favor. Joe v. Two Thirty Nine Joint Venture, 145 S.W.3d 150, 157
(Tex. 2004). If, as here, the trial court’s summary judgment does not specify the
basis for its ruling, the summary judgment will be affirmed if any of the theories
advanced by the movant are meritorious. Id.



                                          7
IS Storage’s & Post Oak Bank’s No-Evidence Motion for Summary Judgment
         In her second issue, Freezia contends the trial court erred in granting IS
Storage’s and Post Oak Bank’s no-evidence motion for summary judgment. We
agree.

         In their motion for summary judgment, IS Storage and Post Oak Bank
asserted there is no evidence showing that Freezia has title to the Wynne Property.
As a result, they contended, all of Freezia’s claims against Post Oak Bank and IS
Storage—trespass to try title, money had and received, and conversion—must fail.
They also implicitly argued that they are entitled to summary judgment because the
trial court granted the JLE Parties’ motion for summary judgment. They did not,
however, incorporate into their motion any of the JLE Parties’ arguments that it
had conclusively proven affirmative defenses or conclusively disproven elements
of Freezia’s claims; nor did they incorporate any of the JLE Parties’ summary-
judgment evidence supporting those arguments. Consequently, we interpret IS
Storage’s and Post Oak Bank’s motion as a no-evidence motion for summary
judgment based on the lack of evidence showing Freezia’s superior title to the
Wynne Property.4

         A trespass to try title suit is “the method of determining title to lands,
tenements, or other real property.” Tex. Prop. Code Ann. § 22.001(a) (West 2000).
It is generally used to clear problems in chains of title or to recover possession of
land unlawfully withheld from a rightful owner. Martin v. Amerman, 133 S.W.3d
262, 265 (Tex. 2004). To recover in a trespass to try title action, the plaintiff must
recover upon the strength of her own title. Rogers v. Ricane Enters., Inc., 884
S.W.2d 763, 768 (Tex. 1994). The plaintiff can recover by proving: (1) a regular

         4
          We acknowledge that IS Storage and Post Oak Bank incorporated by reference the
entirety of the JLE Parties’ appellate brief.

                                           8
chain of conveyances from the sovereign; (2) a superior title out of a common
source; (3) title by limitations; or (4) prior possession that has not been abandoned.
Id. The issue in this case is whether Freezia can prove superior title out of a
common source.

      The common source in this case is DH. The parties do not dispute that DH
had good title to the Wynne Property. Freezia claimed to have obtained an interest
in the Wynne Property by devise from her father. Therefore, in order to prevail,
Freezia must show that at the time of his death, her father, rather than DH, owned
the Wynne Property. Freezia submitted the following evidence with her summary-
judgment response:

       DH was incorporated in 1958; its charter limited its existence to
        twenty-five years.
       Freezia’s father was DH’s only stockholder.
       DH acquired the Wynne Property in 1971.
       DH’s charter lapsed in 1983.
       Freezia’s father continued operating the business after the charter
        lapsed.
       Freezia’s father’s attempt to reinstate DH’s charter in 1992 was not
        effective given the express statement in the charter limiting DH’s
        term to twenty-five years.
       Freezia’s father died testate in 2004.
       Freezia’s father’s will left all of his property in equal shares to his
        four daughters.
       The Wynne Property was never conveyed to ODH by DH or by
        Freezia and her sisters.
      Under Texas law, when DH’s charter lapsed in 1983, all of its assets became
her father’s—that is, the sole shareholder’s—property, subject to the rights of
creditors and the statutory powers of DH’s officers and directors to settle its


                                          9
affairs. See Courseview, Inc. v. Phillips Petroleum Co., 312 S.W.2d 197, 203 (Tex.
1957); Gill v. Hous. Produce Terminal, Inc., 444 S.W.2d 800, 803–04 (Tex. Civ.
App.—Houston [14th Dist.] 1969, writ ref’d n.r.e.); Gano v. Filter-Aid Co., 414
S.W.2d 480, 481 (Tex. Civ. App.—Austin 1967, no writ). When considered in
conjunction with applicable Texas law, the record does contain some evidence that
the Wynne Property passed from DH to Freezia’s father in 1983. It then passed to
Freezia and her sisters through their father’s will. On this record, we conclude that
Freezia presented more than a scintilla of evidence to establish her trespass to try
title claim.

       A cause of action for money had and received arises when the defendant
obtains money which in equity and good conscience belongs to the plaintiff. Hunt
v. Baldwin, 68 S.W.3d 117, 132 (Tex. App.—Houston [14th Dist.] 2001, no pet.).
It is an equitable doctrine applied to prevent unjust enrichment. Id.

       Freezia brought a claim for money had and received to recover rental
income obtained by IS Storage. Freezia based this claim on her allegation that IS
Storage did not have valid title to the Wynne Property. In its no-evidence motion
for summary judgment, IS Storage asserted that it purchased the Wynne Property
from JLE, holds valid title to the Wynne Property, and therefore has a right to any
rental income generated by the Wynne Property. As previously discussed, we
interpret IS Storage’s position to be that Freezia cannot prevail on her claim for
money had and received because Freezia presented no evidence that the Wynne
Property belongs to her. Because Freezia presented more than a scintilla of
evidence that she and her sisters owned the Wynne Property at the time of the loan
transaction, we conclude there is sufficient evidence in the record to defeat IS
Storage’s no-evidence motion for summary judgment on Freezia’s claim for
money had and received.

                                          10
      Conversion is the unauthorized and unlawful assumption and exercise of
dominion and control over the personal property of another to the exclusion of, or
inconsistent with, the owner’s rights. Waisath v. Lack’s Stores, Inc., 474 S.W.2d
444, 446 (Tex. 1971). The elements of conversion are: (1) the plaintiff owned, had
legal possession of, or was entitled to possession of the property; (2) the defendant
assumed and exercised dominion and control over the property in an unlawful and
unauthorized manner, to the exclusion of and inconsistent with the plaintiff’s
rights; and (3) the defendant refused the plaintiff’s demand for return of the
property. Hunt, 68 S.W.3d at 131. A plaintiff can recover for the conversion of
rental income. Hoenig v. Tex. Commerce Bank, N.A., 939 S.W.2d 656, 664 (Tex.
App.—San Antonio 1996, no writ).

      Freezia alleged that IS Storage converted the rental income produced by the
Wynne Property. As with her other claims, this allegation was based on her
position that she holds superior title to the Wynne Property. In its no-evidence
motion for summary judgment, IS Storage assumed exactly the same position that
it assumed on the money-had-and-received claim—namely, that any rental income
generated by the Wynne Property was the result of IS Storage’s valid purchase of
the Wynne Property from JLE. We therefore interpret IS Storage’s position to be
that Freezia cannot prevail on her conversion claim because Freezia presented no
evidence that the Wynne Property belongs to her. Because Freezia presented more
than a scintilla of evidence that she and her sisters owned the Wynne Property at
the time of the loan transaction, we conclude there is sufficient evidence in the
record to defeat IS Storage’s no-evidence motion for summary judgment on
Freezia’s conversion claim.

      Viewing the evidence in the light most favorable to Freezia, we conclude
Freezia successfully raised a fact issue on whether she and her sisters owned the

                                         11
Wynne Property. Therefore, the trial court erred in granting IS Storage’s and Post
Oak Bank’s no-evidence motion for summary judgment. We sustain Freezia’s
second issue challenging the summary judgment in favor IS Storage and Post Oak
Bank.

          The JLE Parties’ Traditional Motion for Summary Judgment
        In her first issue, Freezia contends the trial court erred in granting the JLE
Parties’ traditional motion for summary judgment. We disagree. The JLE Parties
conclusively established the affirmative defense of quasi-estoppel.

        Quasi-estoppel precludes a party from asserting, to another’s disadvantage, a
right inconsistent with a position previously taken. Lopez v. Muñoz, Hockema &
Reed, L.L.P., 22 S.W.3d 857, 864 (Tex. 2000). The doctrine applies when it would
be unconscionable to allow a person to maintain a position inconsistent with one to
which he acquiesced, or from which he accepted a benefit. Id. Quasi-estoppel
forbids a party from accepting the benefits of a transaction and then subsequently
taking an inconsistent position to avoid corresponding obligations or effects.
Eckland Consultants, Inc. v. Ryder, Stilwell Inc., 176 S.W.3d 80, 87 (Tex. App.—
Houston [1st Dist.] 2004, no pet.). A party need not show a false representation or
detrimental reliance in order to prove the affirmative defense of quasi-estoppel.
Steubner Realty 19, Ltd. v. Cravens Rd. 88, Ltd., 817 S.W.2d 160, 164 (Tex.
App.—Houston [14th Dist.] 1991, no writ).

        One form of quasi-estoppel, estoppel by contract, is based upon the idea that
a party to a contract cannot, to the prejudice of another, take a position inconsistent
with the contract’s provisions. Zieben v. Platt, 786 S.W.2d 797, 802 (Tex. App.—
Houston [14th Dist.] 1990, no writ). Estoppel by contract binds a party to the terms
of her own contract unless the contract is void, annulled, or set aside in some way.
Ohrt v. Union Gas Corp., 398 S.W.3d 315, 329 (Tex. App.—Corpus Christi 2012,

                                          12
pet. denied); Royalco Oil & Gas Corp. v. Stockhome Trading Corp., 361 S.W.3d
725, 732 (Tex. App.—Fort Worth 2012, no pet.). It precludes a party to a valid
instrument from denying the truth of the recitals in the instrument. See Masgas v.
Anderson, 310 S.W.3d 567, 571 (Tex. App.—Eastland 2010, pet. denied).

      Under the facts of this case, Freezia is estopped from taking the position that
she has superior title to the Wynne Property. JLE, ODH, and Freezia entered into
two separate Modification and Extension Agreements, one on June 28, 2006 and
the other on July 17, 2008. The text of the Modification and Extension Agreements
is, in relevant part, identical. The agreements incorporated by reference “the Note,
the Deed of Trust, the Security Agreement, the Guaranty Agreements, and each
and every document and instrument executed by [ODH] or [Freezia] for the benefit
of [JLE] in connection with the Loan (collectively, ‘Loan Documents’) . . . .”
Paragraph (16) of the agreements contained the following provision:

      Each Guarantor [Freezia] . . . (d) reaffirms each representation,
      warranty, covenant, agreement and obligation contained in or arising
      under Guarantor’s Guaranty Agreement and the other Loan
      Documents as if each were separately stated herein and made as of the
      date hereof.

Freezia executed the Modification and Extension Agreements both individually, as
guarantor, and in her capacity as the President of ODH.

      Among the incorporated “Loan Documents” were the Deed of Trust and a
Borrower’s Certificate. In the Deed of Trust, ODH represented and warranted that
it holds title to the Wynne Property. Similarly, in the Borrower’s Certificate, ODH
represented and warranted that it holds fee simple title to the Wynne Property.
Therefore, pursuant to Paragraph (16) of the Modification and Extension
Agreements, Freezia, individually, “reaffirmed” the representations and warranties
previously made by ODH in the Loan Documents. In other words, by executing the

                                         13
Modification and Extension Agreements, Freezia represented and warranted that
ODH holds fee simple title to the Wynne Property. Freezia now seeks a judgment
setting aside the foreclosure sale and granting Freezia title and possession of the
Wynne Property—that is, Freezia now argues that she, not ODH, holds title to the
Wynne Property. However, Freezia is bound by the terms of her contracts, and she
cannot take a position inconsistent with the contracts’ provisions. Coffey v. Singer
Asset Fin. Co., 223 S.W.3d 559, 570 (Tex. App.—Dallas 2007, no pet.). It would
be unconscionable to allow Freezia to benefit by accepting, on behalf of ODH, a
$360,000 loan secured by the Wynne Property and then to claim superior title after
JLE has foreclosed on and sold the property. See, e.g., Lindley v. McKnight, 349
S.W.3d 113, 132 (Tex. App.—Fort Worth 2011, no pet.) (it was unconscionable
for estate to retain benefit it received for redemption of shares while challenging
provisions of shareholders’ agreements that made the redemption possible).

       In sum, although Freezia maintains that she holds superior title to the Wynne
Property, her position is inconsistent with the representations and warranties she
made in the Modification and Extension Agreements. Permitting Freezia to assume
an inconsistent position would disadvantage the JLE Parties by denying them the
benefits of the loan transaction. Accordingly, Freezia is estopped from arguing that
she has superior title to the Wynne Property. We conclude that the JLE Parties
conclusively established the affirmative defense of quasi-estoppel.5

       The JLE Parties conclusively established their affirmative defense quasi-
estoppel. Therefore, the trial court properly granted summary judgment in favor of

       5
          Freezia asserts in her appellant’s brief that the JLE Parties’ estoppel defenses must fail
due to “unclean hands” and “mutual mistake.” Because Freezia did not raise these arguments
when responding to the JLE Parties’ motion for summary judgment on the issue of quasi
estoppel, she has waived them. See Tex. R. Civ. P. 166a(c) (“Issues not expressly presented to
the trial court by written motion, answer or other response shall not be considered on appeal as
grounds for reversal.”).

                                                14
JLE and Emerson, and we overrule Freezia’s first issue.

                                  CONCLUSION

      We sustain Freezia’s second issue challenging the summary judgment in
favor of IS Storage and Post Oak Bank. We overrule Freezia’s first issue
challenging the summary judgment in favor of the JLE Parties. Accordingly, we
reverse the October 4, 2013 summary judgment in favor of IS Storage and Post
Oak Bank and remand the case for further proceedings on Freezia’s claims against
IS Storage and Post Oak Bank. We affirm the August 9, 2013 summary judgment
in favor of the JLE Parties.




                                      /s/    Marc W. Brown
                                             Justice



Panel consists of Justices Jamison, Busby and Brown.




                                        15